     Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 1 of 25 PAGEID #: 1242




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                 CINCINNATI DIVISION

 EDWIN AND SHANNA SOLIS
 46460 Midway Drive
 Lexington Park, MD 20653

 JAMES GILBERT
 6758 Canterbury Road
 Felton, DE 19943                                     Civil Action No.: 1:19-cv-00387

 Plaintiffs,                                          Judge Douglas R. Cole

 v.

 EMERY FEDERAL CREDIT UNION
 7890 East Kemper Road
 Cincinnati, OH 49867

       Serve on: Emery Federal Credit Union
                 7890 East Kemper Road
                 Cincinnati, OH 49867

 Defendant.


           SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiffs Edwin Solis, Shanna Solis, and James Gilbert, by and through their attorneys,

Gregory M. Utter, Sarah V. Geiger, and Melissa S. Matthews of Keating Muething & Klekamp,

PLL; Michael Paul Smith and Melissa L. English of Smith, Gildea & Schmidt, LLC; and Timothy

F. Maloney, Veronica B. Nannis, and Megan Benevento of Joseph, Greenwald and Laake, P.A.,

file this Second Amended Complaint, sue the Defendant for cause, claim damages, and state as

follows:

                                         INTRODUCTION

1.       Plaintiffs Edwin and Shanna Solis (the “Solis Plaintiffs”) and James Gilbert (“Plaintiff

         Gilbert”) (together with the Solis Plaintiffs, “Plaintiffs”) are victims of an illegal kickback

                                                  ‐1-
     Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 2 of 25 PAGEID #: 1243




         and racketeering scheme (“Emery-All Star Scheme”) between Defendant Emery Federal

         Credit Union (“Emery”) and All Star Title, Inc. (“All Star”), a Maryland title and settlement

         services company.

                                               PARTIES

2.       Plaintiffs Edwin and Shanna Solis are citizens and residents of St. Mary’s County,

         Maryland.

3.       Plaintiff James Gilbert is a citizen and resident of Kent County, Delaware.

4.       Defendant Emery Federal Credit Union is a federally chartered credit union with its

         headquarters and principal place of business located in Cincinnati, Ohio, located in

         Hamilton County, Ohio. It is engaged in the business of consumer mortgage brokering,

         origination and/or lending, and otherwise transacted business in Ohio and elsewhere.

                                   JURISDICTION AND VENUE

5.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

         and 1337(a).

6.       This Court has personal jurisdiction over the parties. Personal jurisdiction over Emery is

         appropriate because Emery maintains its principal place of business in this District and

         currently transacts business in this District.

7.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1).

8.       Plaintiffs' claims are properly joined in this action because their claims arise out of the

         same fraudulent scheme and same transactions, or series of transactions, undertaken in

         furtherance of the fraudulent scheme by the branch manager, loan officers and others

         employed by Emery.




                                                  ‐2-
     Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 3 of 25 PAGEID #: 1244




                                   FACTUAL ALLEGATIONS

9.       During the relevant time period, Emery operates a branch office located at 7929 Honeygo

         Boulevard in White Marsh, Maryland, 21236 (the “Emery White Marsh Branch”).

      A. The Solis Plaintiffs Obtain a Loan from Emery and are Victims of the Emery-All Star
         Scheme.

10.      On or about March 2013, Plaintiffs Edwin and Shanna Solis obtain a residential mortgage

         loan from Emery through Craig Dowling, a mortgage loan originator employed by Emery

         at the Emery White Marsh Branch, in relation to the refinance of a loan secured by the

         Solis Plaintiffs’ primary residence at 46460 Midway Drive, Lexington Park, Maryland

         20653.

11.      The Solis Plaintiffs’ Emery loan was a federally related loan for the purposes of RESPA.

         The Solis Plaintiffs’ Emery loan was an FHA no cash out streamline refinance to which

         none of RESPA’s statutory exemptions apply. See Solis Loan Application attached as

         Exhibit 1.

12.      The Solis Plaintiffs’ Emery loan closes on or about March 18, 2013. See Solis Plaintiffs’

         HUD-1, attached as Exhibit 2.

13.      Dowling assigns and refers the Solis Plaintiffs’ loan (along with at least five other Emery

         loans during March 2013) to All Star for title and settlement services as quid pro quo for a

         total of $1,757.88 in kickbacks All Star paid Emery in February 2013.

14.      The kickbacks are laundered through two Tennessee-based marketing companies used by

         Emery for marketing services, Influence Direct LLC (“Influence Direct”) and Lendanear

         Data and Direct Mail Services (“Lendanear”).       Sham invoices, attached as Exhibit 3,

         document Emery’s receipt and acceptance of the kickback through Influence Direct and




                                                 ‐3-
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 4 of 25 PAGEID #: 1245




      Lendanear. These kickbacks are paid by All Star and received and accepted by Emery over

      interstate wires.

15.   Dowling identifies the Solis Plaintiffs’ loan on an accounting to All Star of the number of

      loans assigned and referred by Emery to All Star in exchange for the kickbacks. See Apr.

      6, 2013 email from C. Dowling to J. Horwitz attached as Exhibit 4.

16.   Emery and All Star charge the Solis Plaintiffs $1,105.56 in total title and settlement service

      fees, including $403 in title insurance premium, $420.12 Title Examination, and $282.44

      Abstract. See Exhibit 2, at Lines 1100, 1109, 1110.

17.   The Solis Plaintiffs’ charges for title and settlement services were unnecessarily increased

      by the illegal kickbacks Emery received and accepted from All Star. Emery and All Star

      charge unnecessarily increased title and settlement service charges to fund the kickbacks.

18.   The total amount Emery and All Star charge for settlement services related to the Solis

      Plaintiffs’ loan are unnecessarily increased and not reasonable and customary for the area

      where the Solis Plaintiffs live. Data compiled by Emery’s correspondent lender from the

      Department of Housing and Urban Development (“HUD”) identifies that the average total

      cost for title examination, search and abstract for transactions related to properties located

      in Maryland is $322.18, with a median total cost of $260. See HUD Settlement Charges

      Chart attached as Exhibit 5. At $702.56, the amounts Emery and All Star charge related

      to the Solis Plaintiffs’ Emery loan are more than double the state average and triple the

      state median. This overcharge is further supported by the bill All Star received related to

      the title examination it performed on the Solis Plaintiffs’ Emery loan, for which All Star

      paid only $70.




                                               ‐4-
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 5 of 25 PAGEID #: 1246




19.   In addition, Emery’s loan officers, including Dowling, are on notice that when the total for

      title exam, search and abstract exceed a state’s 80th-percentile, the charges are not

      reasonable and customary under HUD regulations governing government insured and

      guaranteed loans. See Mar. 22, 2012 email from C. Dowling to J. Horwitz, attached as

      Exhibit 6. The charges related to the Solis Plaintiffs’ loan are far above the 80th percentile

      and not reasonable and customary.

20.   The title and settlement service charges on the Solis Plaintiffs’ Emery loan include at least

      $200 that Emery and All Star charge to fund the kickbacks and that is not associated with

      any legitimate title and settlement service (“Kickback Overcharge”). To conceal the

      Kickback Overcharge, Emery and All Star falsely and fraudulently allocate the amounts

      associated with the Kickback Overcharge to the amounts associated with seemingly

      legitimate title and settlement service, such as the title examination and abstract.

21.   This allocation of the Kickback Overcharge is false and fraudulent because the Kickback

      Overcharge is not associated with any legitimate title and settlement service and the

      allocation intentionally creates the false impression that the amount is associated with a

      legitimate title and settlement service.

22.   Emery and All Star include these false allocations on the Solis Plaintiffs’ Good Faith

      Estimate and HUD-1 Settlement Statement. These false representations on the Solis

      Plaintiffs’ Good Faith Estimate and HUD-1 Settlement Statement prevent the Solis

      Plaintiffs from discovering that they are being charged and paying an amount not

      associated with any legitimate title and settlement service.

23.   In addition, Emery and All Star falsely allocate the Kickback Overcharge to those

      categories of title and settlement service fees that will not be included in the calculation of



                                                 ‐5-
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 6 of 25 PAGEID #: 1247




      the Annual Percentage Rate (“APR”) on the Solis Plaintiffs’ Emery loan. This results in

      an APR that is false and fraudulently minimizes the APR associated with the Solis

      Plaintiffs’ Emery loan.

24.   Emery and All Star include these falsely minimized APRs on the Solis loan documents,

      including their Truth in Lending Act (“TILA”) disclosure. See Solis TILA Disclosure

      attached as Exhibit 7.

25.   This false APR prevents the Solis Plaintiffs from discovering that Emery and All Star are

      charging unnecessarily increased title and settlement service fees.

26.   This false APR falsely minimizes the cost of the title and settlement service charges

      associated with the Solis Plaintiffs’ Emery loan and prevents the Solis from further

      investigation into the title and settlement service charges associated with their Emery loan.

      The false APR also makes it impossible to accurately compare the cost of the Solis

      Plaintiffs’ Emery loan to loans (and related title and settlement service charges) from other

      lenders, preventing the Solis Plaintiffs from discovering the unnecessarily increased title

      and settlement service charges, even on further investigation.

27.   Emery is required by law to complete form HUD-920900-A, “Direct Endorsement

      Approval for a HUD/FHA-Insured Mortgage.” On this form, Emery, as the agent of its

      correspondent lender Fifth Third Mortgage, must certify truthfully that “no charge has been

      made to paid by the borrower except as permitted under HUD regulations.” These include

      the HUD regulations that prohibit kickbacks and require borrowers be charged amounts for

      title and settlement service fees that are “reasonable and customary”. See 24 C.F.R.

      §203.27.




                                              ‐6-
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 7 of 25 PAGEID #: 1248




28.      Despite charging title and settlement service fees on the Solis Plaintiffs’ Emery loan that

         are not reasonable and customary as described in ¶19, above, Emery falsely certifies to the

         Solis Plaintiffs on the Direct Endorsement form that the charges for title and settlement

         services associated with Solis Plaintiffs’ Emery loan comply with all HUD regulations. See

         Solis Plaintiffs’ Direct Endorsement attached as Exhibit 8.

29.      This false and fraudulent certification further prevents the Solis Plaintiffs from discovering

         that the charges associated with their Emery loan include amounts not associated with any

         legitimate title and settlement service, are unnecessarily increased to pay for the illegal

         kickbacks Emery has been paid by All Star in exchange for the Solis Plaintiffs’ Emery

         loan, and are not reasonable and customary.

30.      All Star disburses proceeds from the Solis Plaintiffs’ Emery loan in payment of the title

         and settlement service charges as reflected on the Solis Plaintiffs’ HUD-1. See Exhibit 2.

      B. Plaintiff Gilbert Obtains a Loan from Emery and is a Victim of the Emery-All Star
         Scheme.

31.      On or about September 2012, Plaintiff James Gilbert obtains a residential mortgage loan

         from Emery through James Ventura, a loan officer Emery employs in the Emery White

         Marsh Branch, in relation to the refinance of Plaintiff Gilbert’s primary residence at 6758

         Canterbury Road, Felton, Delaware 19943.

32.      Plaintiff Gilbert’s Emery loan closes on or about September 21, 2012. See Plaintiff

         Gilbert’s HUD-1, attached as Exhibit 9.

33.      Plaintiff Gilbert’s Emery loan was a federally related loan for the purposes of RESPA.

         Plaintiff Gilbert’s Emery loan was a VA streamline refinance with no cash out to which

         none of RESPA’s statutory exemptions apply.




                                                  ‐7-
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 8 of 25 PAGEID #: 1249




34.   Ventura assigns and refers Plaintiff Gilbert’s loan (along with at least ten other Emery loans

      in August and September 2012) to All Star for title and settlement services as quid pro quo

      for a total of $2,839.89 in kickbacks All Star paid Emery in August and September 2012.

35.   Similar to the kickbacks associated with the Solis Plaintiffs’ Emery loan, the kickbacks

      associated with Plaintiff Gilbert’s Emery loan are laundered through Influence Direct.

      Sham invoices, attached as Exhibit 10, document Emery’s receipt and acceptance of the

      kickbacks through Influence Direct. These kickbacks are paid by All Star and received

      and accepted by Emery over interstate wires.

36.   All Star Marketing Representative Rob Selznick and Emery White Marsh Branch Manager

      Bryan McCrea identify Plaintiff Gilbert’s Emery loan in an email in which Emery is

      accounting to All Star the number of loans assigned and referred by the Emery White

      Marsh Banch in exchange for the kickbacks. See Oct 10, 2012 email from R. Selznick to

      B. McCrea attached as Exhibit 11.

37.   Emery and All Star charge Plaintiff Gilbert $1,855.60 in total title and settlement service

      fees, including $602.80 in title insurance premiums, $802.80 for a title examination, and a

      $450 attorney fee. See Exhibit 9.

38.   The total amount Emery and All Star charge for settlement services related to Plaintiff

      Gilbert’s loan are unnecessarily increased and not reasonable and customary for area where

      Plaintiff Gilbert lives. The average total cost for title examination, search and abstract for

      transactions related to properties located in Delaware is $177.25, with a median total cost

      of $115. See Exhibit 5. At $802.80, the amounts Emery and All Star charge related to

      Plaintiff Gilbert’s Emery loan are more than quadruple the Delaware state average and

      close to seven times the Delaware state median. See Exhibit 5.



                                               ‐8-
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 9 of 25 PAGEID #: 1250




39.   The charges related to Plaintiff Gilbert’s Emery loan are far above the Delaware 80th

      percentile and not reasonable and customary. See Exhibit 5.

40.   Plaintiff Gilbert’s charges for title and settlement services were unnecessarily increased by

      the illegal kickbacks Emery received and accepted from All Star.         Emery and All Star

      charged unnecessarily increased title and settlement service charges to fund the kickbacks.

41.   The title and settlement service charges on the Plaintiff Gilbert’s Emery loan include at

      least $200 that Emery and All Star charge to fund the kickbacks and that is not associated

      with any legitimate title and settlement service. To conceal this Kickback Overcharge,

      Emery and All Star falsely and fraudulently allocate the amounts associated with the

      Kickback Overcharge to the amounts associated with seemingly legitimate title and

      settlement service, such as the title examination and abstract.

42.   This allocation of the Kickback Overcharge is false and fraudulent because the Kickback

      Overcharge is not associated with any legitimate title and settlement service and the false

      allocation creates the false impression that the amount is associated with the title and

      settlement service.

43.   Emery and All Star include these false allocations on Plaintiff Gilbert’s Good Faith

      Estimate and HUD-1 Settlement Statement. See, e.g., Exhibit 9 at Line 1109, and

      GFE/HUD-1 comparison at 3. These false representations on Plaintiff Gilbert’s Good Faith

      Estimate and HUD-1 Settlement Statement prevent Plaintiff Gilbert from discovering that

      he is being charged and paying an amount not associated with any legitimate title and

      settlement service.

44.   In addition, Emery and All Star falsely allocate the Kickback Overcharge to those

      categories of title and settlement service fees that will not be included in the calculation of



                                               ‐9-
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 10 of 25 PAGEID #: 1251




      the APR on Plaintiff Gilbert’s Emery loan. This results in an APR that is false and

      fraudulently minimizes the APR associated with Plaintiff Gilbert’s Emery loan.

45.   Emery and All Star include these falsely minimized APRs on Plaintiff Gilbert’s loan

      documents including his TILA disclosure.

46.   This false APR prevents Plaintiff Gilbert from discovering that Emery and All Star are

      charging unnecessarily increased title and settlement service fees.

47.   This false APR falsely minimizes the cost of the title and settlement service charges

      associated with Plaintiff Gilbert’s Emery loan and prevents Plaintiff Gilbert from further

      investigation into the title and settlement service charges associated with his Emery loan.

      The false APR also makes it impossible to accurately compare the cost of Plaintiff Gilbert’s

      Emery loan to loans (and related title and settlement service charges) from other lenders,

      preventing Plaintiff Gilbert from discovering the unnecessarily increased title and

      settlement service charges, even on further investigation.

48.   Emery is required by law to complete a Direct Endorsement form for Plaintiff Gilbert’s

      VA loan. On this form, Emery, as the agent of its correspondent lender Grand Bank, must

      certify truthfully that “no charge has been made to paid by the borrower except as permitted

      under HUD regulations.” These include the HUD regulations that prohibit kickbacks and

      require borrowers be charged amounts for title and settlement service fees that are

      “reasonable and customary.” See 38 C.F.R. §36.4313(d)(1)

49.   Despite charging title and settlement service fees on Plaintiff Gilbert’s Emery loan .that

      are not reasonable and customary as described in ¶39, above, Emery falsely certifies to

      Plaintiff Gilbert on the Direct Endorsement form that the charges for title and settlement

      services associated with Plaintiff Gilbert’s Emery loan comply with all HUD regulations.



                                             ‐ 10 -
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 11 of 25 PAGEID #: 1252




50.      This false and fraudulent certification prevents Plaintiff Gilbert from discovering that the

         charges associated with their Emery loan include amounts not associated with any

         legitimate title and settlement service, are unnecessarily increased to pay for the illegal

         kickbacks Emery has been paid by All Star in exchange for Plaintiff Gilbert’s Emery loan,

         and are not reasonable and customary.

51.      All Star disburses proceeds from Plaintiff Gilbert’s Emery loan in payment of these title

         and settlement service charges as reflected on Plaintiff Gilbert’s HUD-1. See Exhibit 9.

      C. Plaintiffs’ Emery Loans are Part of a Pattern of Racketeering Activity Conducted by
         Emery and All Star in Furtherance of the Emery-All Star Scheme, A Scheme to
         Defraud Borrowers into Paying False and Fraudulent Title and Settlement Service
         Charges.

52.      By 2011, Emery and All Star conspire and agree to execute the Emery-All Star Scheme, a

         scheme to defraud in which Emery, by and through its branch managers, loan officers,

         agents and/or other employees, receive and accept illegal kickbacks in exchange for the

         assignment and referral of residential mortgage loans to All Star for title and settlement

         services (“Kickback Agreement”).

53.      To pay for the kickbacks, Emery and All Star conspire and agree to charge borrowers on

         loans assigned and referred pursuant to the Kickback Agreement false and fraudulent

         charges for title and settlement services, including amounts that were not associated with

         any legitimate title or settlement service and charged for the sole purpose of funding the

         illegal kickbacks.

54.      Emery and All Star chose to transmit, receive and accept the illegal kickbacks over

         interstate wires. For example, the following kickbacks, associated with loans assigned and

         referred under the Kickback Agreement by the Emery White Marsh Branch, were

         transmitted, received and accepted over interstate wires:

                                                 ‐ 11 -
Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 12 of 25 PAGEID #: 1253




        A.       A total of $840.19 kickback on October 27, 2011;

        B.       $154.50 kickback on November 29, 2011;

        C.       $1,417.62 kickback on January 12, 2012;

        D.       A total of $1,512.94 kickback on February 8, 2012;

        E.       $1,371.38 kickback on February 28, 2012;

        F.       $334.75 kickback on April 2, 2012;

        G.       $1,371.38 kickback on April 4, 2012;

        H.       A total of $1,757.88 kickback on May 2, 2012;

        I.       $1,423.13 kickback on May 16, 2012;

        J.       $1,345.50 kickback on June 12, 2012;

        K.       $588.90 kickback on June 13, 2012;

        L.       $1,345.50 kickback on June 20, 2012;

        M.       A total of $1,915.58 kickback on July 3, 2012;

        N.       A total of $3,699.17 kickback on July 11, 2012;

        O.       $563.93 kickback on July 18, 2012,

        P.       $618.15 kickback on August 1, 2012;

        Q.       A total of $1,732 kickback on August 14, 2012;

        R.       $558 kickback on September 5, 2012;

        S.       $581.26 kickback on September 12, 2012;

        T.       $1,081.58 kickback on September 19, 2012.

        U.       A total of $2,365.23 kickback on September 26, 2012;

        V.       $572.87 kickback on October 17, 2012;

        W.       $690.80 kickback on October 24, 2012;



                                        ‐ 12 -
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 13 of 25 PAGEID #: 1254




         X.          $584 kickback on November 7, 2012;

         Y.          $1,397.25 kickback on November 12, 2012;

         Z.          $584 kickback on November 19, 2012;

         AA.         $654 kickback on January 15, 2013;

         BB.         $334.75 kickback on January 22, 2013;

         CC.         $1,423.13 kickback on January 23, 2012.

         DD.         $666.20 kickback on February 5, 2013;

         EE.         $334.75 kickback on February 22, 2013;

         FF.         $1,423.12 kickback on February 26, 2013; and

         GG.         $853. 88 kickback on March 19, 2013;

      Each of these kickbacks were paid in the form of a credit card authorization form

      originating in All Star’s offices in Maryland, transmitted by email, and received and

      accepted by Emery in another state.

55.   In addition, Emery regularly uses the interstate U.S. Mails in furtherance of the Emery- All

      Star Scheme to lure borrowers into the scheme. After receiving and accepting the

      kickbacks, Emery often chooses to use the illegal kickbacks to produce and mail Emery

      solicitations to potential borrowers. These Emery solicitations generate the loans Emery

      assigns and refers to All Star, on which Emery and All Star charge false and fraudulent title

      and settlement service charges, which in turn fund and ensure the continuation of illegal

      kickbacks to Emery.

56.   Emery produces and mails thousands of Emery solicitations to borrowers in virtually every

      state in the contiguous United States and Alaska in furtherance of the scheme to defraud.

      For example, Emery chooses to use the kickbacks associated with loans assigned and



                                             ‐ 13 -
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 14 of 25 PAGEID #: 1255




      referred under the Kickback Agreement by the Emery White Marsh branch to produce and

      mail more than 100,000 Emery solicitations to borrowers in every U.S. state.

57.   In addition to the fraudulent purpose of luring borrowers into the scheme to defraud, the

      Emery solicitations themselves are fraudulent. The Emery solicitations state that the

      borrower will save “30-40% on title fees” by using All Star. See 2012 Emery White Marsh

      Branch mailer attached as Exhibit 12. This representation is false and fraudulent because

      Emery and All Star intend and charge borrowers unnecessarily increased title and

      settlement service fees, including amounts not associated with any title or settlement

      service. The title and settlement service charges are not discounted or reduced in any way,

      and in fact are higher and unnecessarily increased as a result of the Emery-All Star Scheme.

58.   In addition to the false and fraudulent Emery borrower solicitations, Emery in some

      instances chooses to use the illegal kickbacks to purchase “live transfer” leads, in which a

      borrower from a centralized call center is transferred “live” to an Emery broker. This

      solicitation of borrowers through live transfer leads occurs over interstate wires with the

      borrower transferred from the centralized call center in one state and transferred to an

      Emery broker in another state.

59.   In addition to the Emery White Marsh Branch, Emery receives and accepts kickbacks

      associated with loans assigned and referred by ten other Emery branches in furtherance of

      the Emery-All Star Scheme, including those located at:

         A. 1 Chase Street, Baltimore, Maryland;

         B. 1120 E. Churchville Road, Bel Air, Maryland;

         C. 20122 S. Tollgate Road, Bel Air, Maryland;

         D. 101 E. Wheel Road, Bel Air, Maryland;



                                             ‐ 14 -
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 15 of 25 PAGEID #: 1256




         E. 350 Bynum Road, Forest Hill, Maryland;

         F. 5815 Live Oak Parkway, Norcross, Georgia;

         G. 293 Harrisonville Lake Road, Pilesgrove, New Jersey;

         H. 100 Owings Court, Reisterstown, Maryland;

         I. 8600 LaSalle Road, Towson, Maryland;

         J. 555 West Beech Street, San Diego, California; and

         K. 3207 South Cherokee Lane, Woodstock, Georgia.

60.   From 2011 through 2013, and winding up in January 2014, Emery assigns and refers more

      than 1,500 Emery loans to All Star under the Emery-All Star Scheme and receives and

      accepts more than $340,000 in illegal kickbacks. Emery reinvests virtually every penny of

      kickbacks into the illegal enterprise, churning out hundreds of thousands of borrower

      solicitations, and luring thousands of unwitting borrowers into the fraudulent scheme.

61.   The borrowers on these Emery loans are charged and pay the false and fraudulent title and

      settlement service charges which include amounts that are not associated with any

      legitimate title and settlement service. Typically, the title and settlement service fees

      included the Kickback Overcharge – a minimum of $200 that is not associated with any

      legitimate title and settlement service and charged solely for the purpose of paying for the

      kickbacks. See Exhibit 13, June 22, 2011 email from J. Horwitz to D. Hart discussing

      general structure, Exhibit 11, Oct, 10, 2012 email from R. Selznick to J. Horwitz. This is

      the minimum amount of actual damages caused Emery borrowers, including Plaintiffs, on

      loans assigned and referred to All Star in furtherance of Emery-All Star Scheme.

62.   Emery’s officers and corporate management were aware of and allowed the scheme to

      defraud continue. When contacted by the Maryland Insurance Administration (“MIA”)



                                             ‐ 15 -
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 16 of 25 PAGEID #: 1257




      about another fraudulent scheme in which Emery participated with a different title

      company, Emery’s Compliance Officer, Troy Cyrus, offered to inform to the MIA on

      Emery’s fraudulent scheme with All Star as part of Emery’s negotiations in the

      enforcement proceeding. Cyrus made this offer in a June 2013 voicemail to Peter Brady,

      an Enforcement Officer of the Compliance Division of the MIA.

63.   Emery benefitted from the scheme to defraud. In addition to the commissions and yield

      spread premiums its loan officers earned on the loans generated by the scheme to defraud,

      Emery earned a flat administration fee of $500 on each loan closed and funded. The 1,500

      Emery loans resulting from the scheme to defraud generated more than $750,000 in these

      administrative fees to Emery.

                                        COUNT I
                                   The Solis Plaintiffs
            Violation of the Real Estate Settlement Procedures Act (RESPA),
                                   12 U.S.C. § 2607(a)

64.   Plaintiffs incorporate the above stated paragraphs as if restated herein.

65.   The Solis Plaintiffs’ mortgage loan was secured by first or subordinate liens on residential

      real property and was made in whole or in part by Emery and/or its affiliates, whose

      deposits or accounts are insured by the Federal Government and/or who are regulated by

      an agency of the Federal Government. This Solis Plaintiffs’ mortgage loan was a federally

      related mortgage loan, and the transactions related to that loan are thereby subject to the

      provisions of RESPA, 12 U.S.C. § 2601, et seq.

66.   Emery and All Star had an agreement in which Emery, by and through its branch managers,

      mortgage brokers, loan officers, employees and/or agents, received and accepted, things of

      value from All Star in exchange for the assignment and referral of business.




                                              ‐ 16 -
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 17 of 25 PAGEID #: 1258




67.   Emery received and accepted things of value paid by All Star in exchange for the

      assignment and referral of the Solis Plaintiffs’ Emery loan to All Star for title and

      settlement services, in violation of RESPA, 12 U.S.C. § 2607(a).

68.   Emery provided no goods, facilities or services to All Star in exchange for the things of

      value it received and accepted in exchange for the referral of Solis Plaintiffs’ loan and is

      not entitled to the protection of 12 U.S.C. §2607(c)(2). All Star paid things of value to

      Emery solely and exclusively for the referral of business.

69.   The payment and/or arranging of payment of kickbacks to Emery by All Star and Emery’s

      receipt thereof in connection with the Solis Plaintiffs’ loan constitutes a violation of § 8(a)

      of RESPA, which prohibits the payment of referral fees or kickbacks pursuant to an

      agreement in connection with the origination or brokering of federally related mortgage

      loans.

70.   Emery’s fraudulent concealments as pled herein in ¶¶21-29, prevented Plaintiffs from

      discovering facts giving rise to their RESPA claims within the statutory limitations period

      despite reasonable diligence. The limitations period applicable to the Solis Plaintiffs’

      RESPA claims should be equitably tolled from the closing of the Solis Plaintiffs’ Emery

      loan until the time the Solis Plaintiffs were first put on notice of the facts giving rise to

      their claims, on or about February 1, 2019.

71.   In addition and in the alternative, Emery should be equitably estopped from asserting a

      limitations defense because of: (1) the false and fraudulent APR reported on the Solis

      Plaintiff’s Emery loan, and (2) the false certification of the Solis Plaintiffs’ Direct

      Endorsement form.      These are false statements made by Emery for the purpose of




                                              ‐ 17 -
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 18 of 25 PAGEID #: 1259




      preventing, and did so prevent, the Solis Plaintiffs from discovering the facts giving rise to

      their RESPA claims and timely filing their claims.

                                        COUNT II
                                     Plaintiff Gilbert
            Violation of the Real Estate Settlement Procedures Act (RESPA),
                                   12 U.S.C. § 2607(a)

72.   Plaintiffs incorporate the above stated paragraphs as if restated herein.

73.   Plaintiff Gilbert’s mortgage loan was secured by first or subordinate liens on residential

      real property and was made in whole or in part by Emery and/or its affiliates, whose

      deposits or accounts are insured by the Federal Government and/or who are regulated by

      an agency of the Federal Government. Plaintiff Gilbert’s mortgage loan was a federally

      related mortgage loan, and the transactions related to that loan are thereby subject to the

      provisions of RESPA, 12 U.S.C. § 2601, et seq.

74.   Emery and All Star had an agreement in which Emery, by and through its branch managers,

      mortgage brokers, loan officers, employees and/or agents, received and accepted, things of

      value from All Star in exchange for the assignment and referral of business.

75.   Emery received and accepted things of value paid by All Star in exchange for the

      assignment and referral of Plaintiff Gilbert’s Emery loan to All Star for title and settlement

      services, in violation of RESPA, 12 U.S.C. § 2607(a).

76.   Emery provided no goods, facilities or services to All Star in exchange for the things of

      value it received and accepted in exchange for the referral of Plaintiff Gilbert’s loan and is

      not entitled to the protection of 12 U.S.C. §2607(c)(2). All Star paid things of value to

      Emery solely and exclusively for the referral of business.

77.   The payment and/or arranging of payment of kickbacks to Emery by All Star and Emery’s

      receipt thereof in connection with Plaintiff Gilbert’s loan constitutes a violation of § 8(a)

                                              ‐ 18 -
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 19 of 25 PAGEID #: 1260




      of RESPA, which prohibits the payment of referral fees or kickbacks pursuant to an

      agreement in connection with the origination or brokering of federally related mortgage

      loans.

78.   Emery’s fraudulent concealments as pled herein in ¶¶41-50, prevented Plaintiff Gilbert

      from discovering facts giving rise to their RESPA claims within the statutory limitations

      period despite reasonable diligence. The limitations period applicable to Plaintiff Gilbert’s

      RESPA claims should be equitably tolled from the closing of Plaintiff Gilbert’s Emery loan

      until the time Plaintiff Gilbert was first put on notice of the facts giving rise to his claims,

      on or about February 1, 2019.

79.   In addition and in the alternative, Emery should be equitably estopped from asserting a

      limitations defense because of: (1) the false and fraudulent APR reported on Plaintiff

      Gilbert’s Emery loan, and (2) the false certification of the Direct Endorsement form

      associated with Plaintiff Gilbert’s Emery loan. These are false statements made by Emery

      for the purpose of preventing, and did so prevent, Plaintiff Gilbert from discovering the

      facts giving rise to his RESPA claims and timely filing his claims.

                                       COUNT III
                                    The Solis Plaintiffs
      Violation of the Racketeer Influenced and Corrupt Organizations Act (RICO),
                                     18 U.S.C. § 1962

80.   Plaintiffs incorporate the above stated paragraphs as if restated herein.

81.   Emery is a “person” as defined under 18 U.S.C. § 1961(3).

82.   By and through their participation in the scheme to defraud, Emery and the All Star

      constitute the Enterprise for the purposes of 18 U.S.C. § 1962(c). For a continuous period

      of at least three years, Emery and All Star associate and commit the predicate acts of mail

      and wire fraud, which are separate and in addition to their legitimate mortgage and

                                               ‐ 19 -
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 20 of 25 PAGEID #: 1261




      settlement services operations, for the common purpose of defrauding borrowers into

      paying false and fraudulent prices for title and settlement services and the funneling of

      illegal kickbacks to Emery.

83.   The activities of the Enterprise affect interstate commerce across more than 40 states.

84.   Emery agreed to and did conduct and/or participate in the conduct of the affairs of the

      Enterprise through a pattern of racketeering activity and for the unlawful purpose of

      defrauding borrowers into paying false and fraudulent charges for title and settlement

      services related to residential mortgage, refinances, and reverse mortgages brokered or

      originated by Emery, and to thereby deprive borrowers of their money and/or property.

85.   The repeated use of the interstate U.S. Mail and wires by Emery and All Star over a period

      of approximately three years and involving over 1,500 borrowers in furtherance of the All

      Star Scheme and the Enterprise as pled herein, constitutes a pattern of racketeering activity

      pursuant to 18 U.S.C. § 1961(5).

86.   Emery has directly and indirectly conducted and participated in the conduct of the

      Enterprise’s affairs, which affected interstate commerce in more than 40 states, through the

      pattern of racketeering activity pled herein, in violation of 18 U.S.C. § 1962(c).

87.   Emery derives benefits from the pattern of racketeering activity All Star and Emery

      conduct in furtherance of the Enterprise.

88.   As a direct and proximate result of Emery’s participation in the scheme to defraud and the

      Enterprise through the pattern of racketeering activity pled herein, the Solis Plaintiffs were

      charged and paid unnecessarily increased title and settlement service fees and amounts not

      associated with any legitimate title and settlement service, and were injured and suffered

      actual damages in the amount of at least $200.



                                              ‐ 20 -
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 21 of 25 PAGEID #: 1262




89.   The Solis Plaintiffs were prevented from discovering their injuries caused by the

      Enterprise, and the pattern of racketeering activity conducted in furtherance of the

      Enterprise, by Emery’s conduct as pled herein, such that the Solis Plaintiffs’ RICO claims

      did not accrue until they learned of facts putting them on notice of their injuries, on or

      about February 1, 2019.

90.   In addition and in the alternative, Emery should be equitably estopped from asserting a

      limitations defense because of: (1) the false and fraudulent APR reported on the Solis

      Plaintiffs’ Emery loan, and (2) the false certification of the Solis Plaintiffs’ Direct

      Endorsement form.      These are false statements made by Emery for the purpose of

      preventing, and did so prevent, the Solis Plaintiffs from discovering the facts giving rise to

      their RICO claim and timely filing that claim.

                                        COUNT IV
                                      Plaintiff Gilbert
      Violation of the Racketeer Influenced and Corrupt Organizations Act (RICO),
                                     18 U.S.C. § 1962

91.   Plaintiffs incorporate the above stated paragraphs as if restated herein.

92.   Emery is a “person” as defined under 18 U.S.C. § 1961(3).

93.   By and through their participation in the scheme to defraud, Emery and All Star constitute

      the Enterprise for the purposes of 18 U.S.C. § 1962(c). For a continuous period of

      approximately three years, Emery and All Star associate and commit the predicate acts of

      mail and wire fraud, which are separate and in addition to their legitimate mortgage and

      settlement services operations, for the common purpose of defrauding borrowers into

      paying false and fraudulent prices for title and settlement services and funneling of illegal

      kickbacks to Emery.

94.   The activities of the Enterprise affect interstate commerce across more than 40 states.

                                              ‐ 21 -
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 22 of 25 PAGEID #: 1263




95.    Emery agreed to and did conduct and/or participate in the conduct of the affairs of the

       Enterprise through a pattern of racketeering activity and for the unlawful purpose of

       defrauding borrowers into paying false and fraudulent prices for title and settlement

       services related to residential mortgage, refinances, and reverse mortgages brokered or

       originated by Emery, and to thereby deprive borrowers of their money and/or property.

96.    The repeated use of the interstate U.S. mail and wires by Emery and All Star over a period

       of approximately three years and involving over 1,500 borrowers in furtherance of the

       Emery-All Star Scheme and the Enterprise as pled herein, constitutes a pattern of

       racketeering activity pursuant to 18 U.S.C. § 1961(5).

97.    Emery has directly and indirectly conducted and participated in the conduct of the

       Enterprise’s affairs, which affected interstate commerce in more than 40 states, through the

       pattern of racketeering activity pled herein, in violation of 18 U.S.C. § 1962(c).

98.    Emery derives benefits from the pattern of racketeering activity All Star and Emery

       conduct in furtherance of the Enterprise.

99.    As a direct and proximate result of Emery’s participation in the Emery-All Star Scheme

       and the Enterprise through the pattern of racketeering activity pled herein, Plaintiff Gilbert

       was charged and paid unnecessarily increased, false and fraudulent title and settlement

       service fees and amounts not associated with any legitimate title and settlement service,

       and was injured and suffered actual damages in the amount of at least $200.

100.   Plaintiff Gilbert was prevented from discovering his injuries caused by the Enterprise, and

       the pattern of racketeering activity conducted in furtherance of the Enterprise, by Emery’s

       conduct as pled herein, such that Plaintiff Gilbert’s RICO claim did not accrue until he

       learned of facts putting him on notice of his injuries, on or about February 1, 2019.



                                               ‐ 22 -
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 23 of 25 PAGEID #: 1264




101.   In addition and in the alternative, Emery should be equitably estopped from asserting a

       limitations defense because of: (1) the false and fraudulent APR reported on Plaintiff

       Gilbert’s Emery loan, and (2) the false certification of Plaintiff Gilbert’s Direct

       Endorsement form.     These are false statements made by Emery for the purpose of

       preventing, and did so prevent, Plaintiff Gilbert from discovering the facts giving rise to

       his RICO claim and timely filing that claim.

       WHEREFORE, Plaintiffs respectfully demand:

              a. Judgment for the Solis Plaintiffs against Emery Federal Credit
                 Union and award:

                  i. the Solis Plaintiffs treble damages for title and settlement
                     services charged by All Star, including, but not limited to,
                     title insurance premiums, in an amount equal to three times
                     the amount of any charge paid for such settlement services,
                     pursuant to 12 U.S.C. § 2607(d)(2); and

                  ii. Plaintiffs’ damages in the amount equal to three times the
                      actual damages caused by the Enterprise pursuant to 18
                      U.S.C. § 1964(c);

              b. Judgment for Plaintiff Gilbert against Emery Federal Credit
                 Union and award:

                  i. Plaintiff Gilbert treble damages for title and settlement
                     services charged by All Star, including, but not limited to,
                     title insurance premiums, in an amount equal to three times
                     the amount of any charge paid for such settlement services,
                     pursuant to 12 U.S.C. § 2607(d)(2);

                  ii. Plaintiff Gilbert’s damages in the amount equal to three
                      times the actual damages caused by the Enterprise pursuant
                      to 18 U.S.C. § 1964(c);

              c. Reasonable attorneys’ fees, interest and costs pursuant to 12
                 U.S.C. § 2607(d)(5) and 18 U.S.C. § 1964(c); and

              d. For such other and further relief as this Court deems proper.




                                              ‐ 23 -
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 24 of 25 PAGEID #: 1265




Respectfully submitted,


/s/ Gregory M. Utter                           /s/ Michael Paul Smith
Gregory M. Utter (0032528)                     Michael Paul Smith (Pro Hac Vice)
Sarah V. Geiger (0093144)                      Melissa L. English (Pro Hac Vice)
Melissa S. Matthews (0093352)                  Smith, Gildea & Schmidt, LLC
Keating Muething & Klekamp, PLL                600 Washington Avenue, Suite 200
1 East Fourth Street, Suite 1400               Towson, MD 21204
Cincinnati, OH 45202                           Phone: (410) 821-0070
Phone: (513) 579-6540                          Fax: (410) 821-0071
Fax: (513) 579-6457                            mpsmith@sgs-law.com
gmutter@kmklaw.com                             menglish@sgs-law.com
sgeiger@kmklaw.com                             Counsel for Plaintiffs
mmatthews@kmklaw.com
Co-Counsel for Plaintiffs

/s/ Timothy F. Maloney
Timothy F. Maloney (Pro Hac Vice)
Veronica B. Nannis (Pro Hac Vice)
Megan Benevento (Pro Hac Vice)
Joseph, Greenwald & Laake, P.A.
6404 Ivy Lane, Suite 400
Greenbelt, MD 20770
Phone: (301) 220-2200
Fax: (301) 220-1214
tmaloney@jgllaw.com
vnannis@jgllaw.com
mbenevento@jgllaw.com
Co-Counsel for Plaintiffs




                                      ‐ 24 -
 Case: 1:19-cv-00387-DRC Doc #: 32 Filed: 06/08/20 Page: 25 of 25 PAGEID #: 1266




                                 PRAYER FOR JURY TRIAL

         Plaintiffs hereby request a trial by jury on the foregoing Second Amended Complaint.



Respectfully submitted,


/s/ Gregory M. Utter                                   /s/ Michael Paul Smith
Gregory M. Utter (0032528)                             Michael Paul Smith (Pro Hac Vice)
Sarah V. Geiger (0093144)                              Melissa L. English (Pro Hac Vice)
Melissa S. Matthews (0093352)                          Smith, Gildea & Schmidt, LLC
Keating Muething & Klekamp, PLL                        600 Washington Avenue, Suite 200
1 East Fourth Street, Suite 1400                       Towson, MD 21204
Cincinnati, OH 45202                                   Phone: (410) 821-0070
Phone: (513) 579-6540                                  Fax: (410) 821-0071
Fax: (513) 579-6457                                    mpsmith@sgs-law.com
gmutter@kmklaw.com                                     menglish@sgs-law.com
sgeiger@kmklaw.com                                     Counsel for Plaintiffs
mmatthews@kmklaw.com
Co-Counsel for Plaintiffs

/s/ Timothy F. Maloney
Timothy F. Maloney (Pro Hac Vice)
Veronica B. Nannis (Pro Hac Vice)
Megan Benevento (Pro Hac Vice)
Joseph, Greenwald & Laake, P.A.
6404 Ivy Lane, Suite 400
Greenbelt, MD 20770
Phone: (301) 220-2200
Fax: (301) 220-1214
tmaloney@jgllaw.com
vnannis@jgllaw.com
mbenevento@jgllaw.com
Co-Counsel for Plaintiffs
10043506.1




                                              ‐ 25 -
